Appellant failed to demonstrate a violation of due process
                   because he received advance written notice of the charges and a written
                   statement of the evidence relied upon and the reasons for disciplinary
                   action, and he was provided a qualified right to call witnesses and present
                   evidence. Wolff v. McDonnell, 418 U.S. 539, 563-69 (1974). The recording
                   of the disciplinary hearing indicates that appellant declined to present
                   witnesses. Further, appellant failed to demonstrate he was illiterate or
                   that complex issues were involved, and therefore, he failed to demonstrate
                   that he should have received the help of inmate counse1. 3 Id. at 570.
                   Some evidence supports the decision by the prison disciplinary hearing
                   officer, Superintendent v. Hill, 472 U.S. 445, 455 (1985), and therefore,
                   appellant failed to demonstrate that he was entitled to relief. Accordingly,
                   we
                                ORDER the judgment of the district court AFFIRMED.




                                                                       J.
                                           Saitta




                   Gibbons


                   ...continued
                   686 P.2d 250 (1984); see also Sandin v. Conner, 515 U.S. 472, 486 (1995)
                   (holding that a liberty interest protected by the Due Process Clause will
                   generally be limited to freedom from restraint which imposes an atypical
                   and significant hardship on the inmate in relation to the ordinary
                   incidents of prison life).

                         3 We  further note that appellant declined the assistance of inmate
                   counsel at the disciplinary hearing.


SUPREME COURT
      OF
    NEVADA
                                                         2
(0) (947A AFIDA.
                cc:   Hon. Steve L. Dobrescu, District Judge
                      Jason Gall
                      Attorney General/Carson City
                      Attorney General/Ely
                      White Pine County Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A